Citation Nr: 0400601	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with dysthymic disorder, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right upper extremity, with a 
fracture of the right humerus and damage to muscle group VI, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right upper extremity, with right radial 
nerve impairment, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

5.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right lower extremity.

6.  Entitlement to service connection for renal 
insufficiency, to include as secondary to the veteran's 
service-connected type II diabetes mellitus.

7.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to herbicide exposure in 
Vietnam.

8.  Entitlement to service connection for a left above-the-
knee amputation, to include as secondary to the veteran's 
service-connected type II diabetes mellitus.

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

The issues of entitlement to service connection for a left 
above-the-knee amputation, to include as secondary to the 
veteran's service-connected type II diabetes mellitus; and 
entitlement to TDIU will be addressed in the REMAND section 
of this decision.  To that extent, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification if further 
action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's PTSD, with dysthymic disorder, results in 
essentially moderate social and occupational impairment, with 
no evidence of such symptoms as impaired impulse control, 
spatial disorientation, and neglect of personal appearance 
and hygiene.

3.  The veteran's residuals of a shell fragment wound to the 
right upper extremity, with a fracture of the right humerus 
and damage to muscle group VI, are no more than moderately 
severe, with good motion of the right shoulder and good 
strength testing.

4.  The veteran's right radial nerve disability is productive 
of diminished sensation from the ulnar forearm distally and 
into the hand, diminished sensation of pinprick in the 
extension and dorsal surfaces, intact pinprick sensation in 
both the thumb and thenar areas, a lack of vibratory 
sensation at the right first metatarsophalangeal joint, grip 
strength of 4/5 in the right hand, the ability to make a 
complete fist, and motor strength of 5/5 in the right upper 
extremity otherwise.  

5.  The veteran's diabetes mellitus requires glucose 
monitoring, but there is no indication of insulin therapy or 
regulation of activities.

6.  The veteran's peripheral neuropathy of the right lower 
extremity is mild in degree.

7.  There is competent medical evidence of a causal 
relationship between the veteran's current renal disorder and 
his service-connected diabetes mellitus.

8.  There is no competent medical evidence suggesting a 
causal relationship between current rheumatoid arthritis and 
service, and this disorder is not among the list of disorders 
for which a causal connection with herbicide exposure has 
been found.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD, with dysthymic disorder, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a shell fragment wound to the right upper 
extremity, with a fracture of the right humerus and damage to 
muscle group VI, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.56, 
4.73, Diagnostic Code 5306 (2003).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound to the right upper 
extremity, with right radial nerve impairment, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8514 (2003).

4.  The criteria for an initial evaluation in excess of 20 
percent for type II diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2003).

5.  The criteria for an initial compensable evaluation for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8623 
(2003).

6.  A renal disorder was incurred as secondary to the 
veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2003).

7.  Rheumatoid arthritis was not incurred in service or as a 
result of herbicide exposure during service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran multiple VA examinations, and there is no indication 
of additional relevant medical evidence that has not been 
obtained by the RO to date.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claim has also been met, as the RO informed 
him of the need for such evidence in a November 2001 letter.  
See 38 U.S.C.A. § 5103.  This letter contains a description 
of the type of evidence necessary to substantiate the 
veteran's claims, as well as which portion of that evidence 
(if any) was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this regard, the Board also notes that 38 U.S.C.A. § 
5103(b)(1) prescribes that, if the requested information or 
evidence is not received by VA within one year from the date 
of notification, no benefit may be paid or furnished by 
reason of the claimant's application.  The implementing 
regulation, 38 C.F.R. § 3.159(b)(1), also concerns VA's duty 
to notify claimants of the necessary information and evidence 
pursuant to 38 U.S.C.A. § 5103.  With respect to the time 
limitation, that regulation repeats the statutory language 
stating that "[i]f VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application."  The regulation, 
however, also sets forth the following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that the 30-day period set forth in 38 C.F.R. § 
3.159(b)(1), while perhaps intended to facilitate the earlier 
award of benefits in certain circumstances, might also lead 
to a premature denial of a claim that would be short of the 
one-year period set forth in 38 U.S.C.A. § 5103(a) and could 
result in confusion and inefficiency.  Because of this 
potentially prejudicial effect and the inconsistency between 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), the 
Federal Circuit invalidated 38 C.F.R. § 3.159(b)(1).  

The Board has considered how PVA impacts the present case.  
Upon a review of the veteran's claims file, the Board 
observes that the RO, in its November 2001 letter, notified 
the veteran that he had sixty days to provide additional 
evidence.  In that sense, the procedures incorporated in this 
letter are not consistent with the holding in PVA.

That having been noted, however, the Board has considered the 
totality of the record and the question of whether the 
veteran was actually prejudiced by the RO's actions.  In this 
regard, the Board notes that that the November 2001 letter 
was sent more than two years ago, and additional evidence was 
accepted well beyond the stated 60-day period.  Given this, 
as well as the fully satisfactory completion of all 
evidentiary development of this case, the Board finds that 
Board action on this case at the present time is warranted, 
and a stay or remand in light of PVA would have no effect on 
the veteran other than to produce unnecessary delay and 
inconvenience.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).



II.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  PTSD with dysthymic disorder

In a February 1997 rating decision, the RO initially granted 
service connection for PTSD on the basis of the veteran's 
current diagnosis and his receipt of the Combat Infantryman 
Badge.  A 10 percent evaluation was assigned, effective as of 
June 1996.  In a July 1998 rating decision, the RO increased 
this evaluation to 30 percent, effective from December 1997, 
on account of findings of increased impairment from a January 
1998 VA examination report.  The RO also included dysthymic 
disorder as part of the service-connected disability.

The claims file includes treatment records from Shari K. 
Barnard, M.S., who has been the veteran's therapist.  These 
treatment records reflect a varying degree of symptomatology.  
A February 2001 record indicates that the veteran's 
depression level "appears to have leveled out," while, in a 
letter from later that month, Ms. Barnard noted that the 
veteran's additional depression and anxiety, along with a 
loss of social support, "would make it impossible for him to 
maintain employment."  Ms. Barnard also noted in a September 
2001 statement that the veteran's condition would make full-
time employment impossible.  In a November 2001 record, 
however, improvement in the veteran's symptoms was noted, and 
his Global Assessment of Functioning (GAF) score was 65 to 
70.   

The veteran underwent a VA psychiatric examination in January 
2002, during which he reported irritability, flashbacks, 
nightmares, and avoidance of information regarding Vietnam.  
The examiner noted continuing "difficulties" but described 
the veteran's symptoms as moderate in degree.  Mild isolation 
was noted, as was an increase in depression subsequent to the 
end of the veteran's working career.  The examiner noted that 
the veteran "has not developed interests to maintain some 
self-esteem for himself."  The Axis I diagnoses were chronic 
PTSD and dysthymic disorder, which was "greatly contributed 
to by [the veteran's] lack of productivity of any kind and 
not working."  A GAF score of 52 was assigned, representing 
moderate difficulty in social interactions, few friends, a 
history of conflict with co-workers and supervisors, and poor 
social skills.  Finally, the examiner noted that the veteran 
"would be able to work at least part-time as a means of 
increasing his self-esteem with mental health support and 
careful placement."  

In view of these examination findings, the RO, in the 
appealed August 2002 rating decision, increased the 
evaluation for the veteran's PTSD with dysthymic disorder to 
50 percent, effective from August 2000.

The RO has assigned the current 50 percent evaluation for the 
veteran's PTSD with dysthymic disorder under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Under this section, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the veteran's January 2002 VA examination 
report reflects a psychiatric disability picture that is not 
consistent with the criteria for an evaluation in excess of 
50 percent.  Notably, none of the criteria for a higher 
rating, such as impaired impulse control, spatial 
disorientation, and neglect of personal appearance and 
hygiene, were shown upon examination.  Moreover, the examiner 
consistently described the veteran's impairment as moderate, 
and the assigned GAF score of 52, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), reflects 
moderate symptoms.  

The examiner also found that the veteran could work at least-
part time; in that sense, his conclusions conflict with those 
of the veteran's therapist.  The Board, however, finds the 
examiner's conclusions regarding employability to be more 
credible.  While the therapist opined that the veteran's 
psychiatric impairment would preclude employment, she 
subsequently noted improvement to the point of assigning a 
GAF score of 65 to 70.  Under the DSM-IV, this score 
represents mild symptoms.  Accordingly, the Board finds her 
conclusions regarding unemployability to be too inconsistent 
to have substantial probative value.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  
See also Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (in 
which the United States Court of Appeals for Veterans Claims 
declined to adapt a "treating physician rule" under which a 
regular treatment provider's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor).  

Overall, the Board finds that the evidence does not support 
an evaluation in excess of 50 percent for the veteran's PTSD, 
with dysthymic disorder, and the preponderance of the 
evidence is therefore against the veteran's claim for that 
benefit.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


C.  Right upper extremity

i.  Factual background

In a February 1983 rating decision, the RO granted service 
connection for residuals of a shell fragment wound to the 
right upper extremity, with a fracture of the right humerus 
and damage to muscle group VI; and right radial nerve 
impairment on the basis of multiple fragment wounds to the 
right upper extremity in September 1969, with a resulting 
open spiral fracture of the right humerus and involvement of 
the radial nerve.  The RO assigned a 30 percent evaluation 
for residuals of a shell fragment wound to the right upper 
extremity, with a fracture of the right humerus and damage to 
muscle group VI; and a 20 percent evaluation for right radial 
nerve impairment.  This rating decision reflects that the 
veteran is right-handed, and this fact is also noted in his 
service medical records.  Both evaluations were effectuated 
as of September 1981 and have since remained in effect.  

During his January 2002 VA medical examination, the veteran 
reported numbness and loss of strength and sensation in the 
right lateral arm and into the ulnar forearm and ulnar half 
of the hand.  He also reported limitation of motion of the 
right shoulder.  

An examination of the veteran's skin revealed a lateral right 
arm scar, measuring two centimeters by four centimeters; a 
four inch horizontal scar; and a 1.5 by six centimeter scar 
that was coarse and somewhat depressed but not adherent.  
There was also a six centimeter scar in the right axilla that 
was adherent but also skin-colored and non-tender.

The examination of the upper extremities revealed synovitis 
in the second and third metacarpophlangeal joints 
bilaterally.  The veteran had diminished sensation from the 
ulnar forearm distally and into the hand.  Pinprick sensation 
was intact in both the thumb and thenar areas.  The 
diminished sensation of pinprick involved both the extension 
and dorsal surfaces.  Grip strength of 4/5 was noted in the 
right hand, and the veteran could make a complete fist.  
Range of motion studies of the right wrist revealed extension 
to 40 degrees, ulnar deviation to 35 degrees, and radial 
deviation to 20 degrees.  The veteran lacked vibratory 
sensation at the right first metatarsophalangeal joint.  
Motor strength was otherwise 5/5 in the upper extremities.  
The right shoulder had full range of motion, with abduction 
and forward flexion from zero to 180 degrees and external 
rotation from zero to 90 degrees.  X-rays revealed a healing 
fracture deformity.  The diagnosis was a gunshot wound of the 
right upper extremity with a residual scar and residual right 
radial neuropathy, with diminished motion in the right wrist 
and sensory impairment in the right hand. 

ii.  Residuals of a shell fragment wound to the right upper 
extremity, with a fracture of the right humerus and damage to 
muscle group VI

The RO has evaluated the veteran's residuals of a shell 
fragment wound to the right upper extremity, with a fracture 
of the right humerus and damage to muscle group VI, at the 30 
percent rate under 38 C.F.R. § 4.73, Diagnostic Code 5306.  
Under this section, addressing extensor muscles of the elbow 
(group VI), a 30 percent evaluation (for a major joint) 
contemplates a moderately severe disability, while a 40 
percent evaluation is assigned in severe cases.

A moderately severe disability of the muscles typically 
results from a through and through or deep penetrating wound 
by high velocity missile or large low-velocity missile, with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring.  There should be a record of 
consistent complaints of one or more of the cardinal signs or 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings may include entrance and (if present) exit scars 
indicating the track of a missile through one or more muscle 
groups; and indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).

In this case, the Board finds no basis for concluding that 
the veteran's residuals of a shell fragment wound to the 
right upper extremity, with a fracture of the right humerus 
and damage to muscle group VI, is more than moderately severe 
in degree.  First, the January 2002 VA examination revealed 
good right shoulder motion, with abduction and forward 
flexion from zero to 180 degrees and external rotation from 
zero to 90 degrees.  Second, motor strength in the upper 
extremity, other than grip strength, was 5/5.  Finally, only 
one of the veteran's right upper extremity scars was 
described as adherent, and none were tender. 

As such, the criteria for an evaluation in excess of 30 
percent for residuals of a shell fragment wound to the right 
upper extremity, with a fracture of the right humerus and 
damage to muscle group VI, have not been met, and the 
preponderance of the evidence is against the veteran's claim 
for that benefit.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

iii.  Residuals of a gunshot wound to the right upper 
extremity, with right radial nerve impairment

The RO has evaluated the veteran's right (major) radial nerve 
impairment at the 20 percent rate under 38 C.F.R. § 4.124a, 
Diagnostic Code 8514.  Under this section, a 20 percent 
evaluation is in effect for mild incomplete paralysis of the 
musculospiral (radial) nerve, while a 30 percent evaluation 
contemplates moderate incomplete paralysis.

In this case, the veteran's impairment of the right radial 
nerve region has been shown to be not more than mild in 
degree.  While he had diminished sensation from the ulnar 
forearm distally and into the hand and diminished sensation 
of pinprick in the extension and dorsal surfaces, pinprick 
sensation was intact in both the thumb and thenar areas.  
Additionally, while the veteran lacked vibratory sensation at 
the right first metatarsophalangeal joint, grip strength of 
4/5 was noted in the right hand, and he could make a complete 
fist.  Moreover, motor strength was otherwise 5/5 in the 
right upper extremity.  These findings are not sufficient to 
support the contention that the veteran's impairment is 
moderate in degree.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
20 percent for residuals of a gunshot wound to the right 
upper extremity, with right radial nerve impairment, and this 
claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.



D.  Diabetes mellitus

In the appealed August 2002 rating decision, the RO granted 
service connection for type II diabetes mellitus on the basis 
of presumptive service connection due to herbicide exposure 
in Vietnam.  A 20 percent evaluation was effectuated as of 
August 2000.

The RO based the 20 percent evaluation on the results of a 
January 2002 VA medical examination.  During this 
examination, the veteran indicated that he had never been on 
insulin and that he did his own blood glucose testing daily.  
The examiner diagnosed diabetes mellitus, type II, with 
peripheral neuropathy.  While noting that the veteran was 
currently limited to using a wheelchair due to a nonservice-
connected left above-the-knee amputation, the examiner 
further indicated that, with respect to his service-connected 
diabetes, the veteran could perform sedentary work.

The RO has evaluated the veteran's diabetes mellitus at the 
20 percent rate under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this section, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities.

In this case, the evidence shows that the veteran checks his 
glucose levels regularly but does not take insulin for his 
diabetes mellitus.  There is no indication that the veteran's 
diabetes mellitus requires any particular regulation of 
activities; the fact that the veteran is in a wheelchair 
stems from his left above-the-knee amputation.  The findings 
of record, accordingly, correlate closely with the criteria 
for an initial 20 percent evaluation for diabetes mellitus.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus, and this claim 
must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

E.  Peripheral neuropathy of the right lower extremity

In an August 2002 rating decision, the RO granted service 
connection for peripheral neuropathy of the right lower 
extremity as secondary to the veteran's service-connected 
diabetes mellitus.  A zero percent evaluation was assigned, 
effective from August 2000.

During his January 2002 VA medical examination, the veteran 
reported chronic numbness in the right foot from the distal 
half in stocking-glove distribution.  An examination revealed 
no cyanosis or edema in the right lower extremity.  The 
examiner noted a component of neuropathy in the right lower 
extremity but found that this would not affect the veteran's 
capability to perform sedentary work.  

The RO has evaluated the veteran's peripheral neuropathy of 
the right lower extremity at the zero percent rate under 
38 C.F.R. § 4.124a, Diagnostic Code 8623.  Under this 
section, mild neuritis of the anterior tibial nerve (deep 
peroneal) warrants a zero percent evaluation, while moderate 
neuritis warrants a 10 percent evaluation.  

In this case, the Board finds that peripheral neuropathy of 
the right lower extremity has been shown on examination, but 
there is no indication that such disability results in any 
significant impairment.  Indeed, the examiner noted that this 
disability would not substantially affect the veteran's 
ability to work in a sedentary occupation.  Accordingly, the 
disability is more properly described as mild than as 
moderate in degree.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial compensable 
evaluation for peripheral neuropathy of the right lower 
extremity, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

F.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including renal disorders and arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
B.  Renal disorder

In this case, the Board is fully satisfied that the 
requirements for service connection for a renal disorder have 
been met.  In the report of the veteran's January 2002 VA 
medical examination, the examiner diagnosed renal 
insufficiency and noted that this was secondary to both 
diabetes mellitus and rheumatoid arthritis.  As indicated 
above, service connection is in effect for diabetes mellitus, 
and there is no evidence of record contradicting these 
examination findings.  Accordingly service connection for a 
renal disorder is granted under the provisions of 38 C.F.R. 
§ 3.310(a).

C.  Rheumatoid arthritis

Preliminarily, the Board observes that the veteran has argued 
that service connection should be granted for his rheumatoid 
arthritis on the basis of exposure to Agent Orange in 
service.  Rheumatoid arthritis, however, is not included on 
the list of herbicide-related disorders from 38 C.F.R. 
§ 3.309(e).  Accordingly, this claim will be considered on a 
direct service connection basis only.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board has reviewed the veteran's service medical records 
and observes that such records are negative for complaints 
of, or treatment for, rheumatoid arthritis.  A June 1972 in-
service medical history report indicates a childhood incident 
of rheumatic fever, but without sequelae.  Following service, 
rheumatoid arthritis was first noted in a private medical 
record from July 1989.  This record also indicates a history 
of rheumatoid arthritis since December 1987.  None of the 
remaining evidence of record, including a January 2002 VA 
medical examination report, suggests a causal relationship 
between this disability and service.

To date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion as to the etiology of the 
veteran's rheumatoid arthritis.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence linking the veteran's claimed disorder to service 
and no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Indeed, the veteran's lay contentions, as suggested in his 
August 2002 Notice of Disagreement, constitute the only 
evidence of record directly suggesting a causal relationship 
between current rheumatoid arthritis and service.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render either a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis, to include as secondary to herbicide 
exposure in Vietnam, and the claim must be denied.  Again, 
38 U.S.C.A. § 5107(b) is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD) with dysthymic disorder, 
currently evaluated as 50 percent disabling, is denied.

The claim of entitlement to an increased evaluation for 
residuals of a shell fragment wound to the right upper 
extremity, with a fracture of the right humerus and damage to 
muscle group VI, currently evaluated as 30 percent disabling, 
is denied.

The claim of entitlement to an increased evaluation for 
residuals of a gunshot wound to the right upper extremity, 
with right radial nerve impairment, currently evaluated as 20 
percent disabling, is denied.

The claim of entitlement to an initial evaluation in excess 
of 20 percent for type II diabetes mellitus is denied.

The claim of entitlement to an initial compensable evaluation 
for peripheral neuropathy of the right lower extremity is 
denied.

The claim of entitlement to service connection for renal 
insufficiency, to include as secondary to the veteran's 
service-connected type II diabetes mellitus, is granted.

The claim of entitlement to service connection for rheumatoid 
arthritis, to include as secondary to herbicide exposure in 
Vietnam, is denied.


REMAND

In a September 2001 statement, Dennis Jelden, M.D., noted 
that the veteran had to have a left above-the-knee amputation 
due to osteomyelitis and that "his medications for 
rheumatoid arthritis as well as his diabetes hindered his 
body's ability to fight these infections."  Given this 
statement and the absence of relevant information in a 
January 2002 VA examination report, the possibility of a 
causal link between the veteran's left knee amputation and 
diabetes mellitus should be addressed in a further VA 
examination.

Given that the issue of entitlement to service connection for 
a left above-the-knee amputation is now subject to remand, a 
decision on the claim of entitlement to TDIU must be 
deferred.  The United States Court of Appeals for Veterans 
Claims has stated that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).    
 
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  This letter should 
include a specific explanation of the 
relative duties of VA and the veteran in 
obtaining such evidence.  In issuing this 
letter, the RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the United States Court 
of Appeals for the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  

2.  The RO should then afford the veteran 
a VA orthopedic examination addressing 
the nature, extent, and etiology of his 
left above-the-knee amputation.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  The examiner must 
indicate whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that diabetes mellitus (or 
medications taken for that disability) 
caused a permanent worsening contributing 
to the left above-the-knee amputation.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for a left above-the-
knee amputation, to include as secondary 
to the veteran's service-connected type 
II diabetes mellitus; and entitlement to 
TDIU.
 If the determination of either claim 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case, with inclusion of 38 C.F.R. 
§ 3.159 (2003).  The veteran should be 
allowed a reasonable period of time in 
which to respond before this case is 
returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



